                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


TODD R. HESS,

       Plaintiff,

       V.
                                                 Case No. 3:19-cv-805
ANDREW SAUL,
Commissioner of                                  Magistrate Judge Crocker
Social Security,

       Defendant.



     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to enter a judgment affirming, modifying or

reversing the Commissioner's decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light

of the parties' joint motion to remand this action, this Court now, upon substantive

review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing

the Commissioner's decision with a remand of the cause to the Commissioner according

to the following terms.     See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan v.

Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an ALJ will reevaluate the medical opinions of psychological

functioning and explain how the RFC finding accounts for those opinions. The ALJ will

also reevaluate how the RFC finding accounts for Claimant's mental limitations. The
ALJ will take further action to complete the administrative record resolving the above

issues, obtain additional Vocational Expert testimony if necessary, and issue a new

decision.




       Honorable Stephen Crocker
       United States Magistrate Judge
